Citation Nr: 1229657	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  12-03 001	)	DATE
	)
	)


THE ISSUE

Whether an October 5, 1984, Board of Veterans' Appeals decision which denied entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issues of entitlement to restoration of a 60 percent rating for residuals of a gunshot wound with pleural cavity injury, entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 22, 2006, an evaluation in excess of 70 percent for PTSD from February 22, 2006, and entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 10, 2006, are addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The moving party is a Veteran who served on active duty from September 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) by a motion dated in January 2012.  The Veteran and his attorney were notified of the 30-day period to submit additional information as to this matter on March 2, 2012, and on March 8, 2012, responded that they had no additional evidence to submit. 

The Board notes that the evidence of record prior to the October 1984 decision included a notice of disagreement from an August 31, 1982, rating decision which reduced a 60 percent for residuals of a gunshot wound with pleural cavity injury.  Additional evidence of record at that time may also be construed as raising a claim for entitlement to secondary service connection for a scar disability.  These matters are addressed in a separate Board decision.


FINDING OF FACT

The October 5, 1984, Board decision denying entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations. 



CONCLUSION OF LAW

The Board's October 5, 1984, decision which denied entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the United States Court of Appeals for Veterans Claims (Court) has found that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001). Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision. 

Clear and Unmistakable Error
Laws and Regulations

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2002). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2011). 

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b). 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c). 

Examples of situations that are not clear and unmistakable error: (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 


Pertinent Factual Background of VA Record
on October 5, 1984

Service treatment records show the Veteran was an air evacuated from the Republic of Vietnam and treated for malaria from October to December 1965.  The final diagnosis was malaria, Plamodium Falciparum, suspected, treated, and improved.  Subsequent records show that in May 1966 the Veteran sustained a through and through gunshot wound to the right chest with exit in the right flank.  He underwent thoracotomy at that time.  An August 1966 report noted X-ray examination demonstrated an elevated right diaphragm.  An examiner noted the Veteran complained of continued pain at the exit site near the twelfth rib, posteriorly, and that the thoracotomy scar was well healed but tender.  A September 1966 report noted he complained of shortness of breath after any extensive exercise or even if he talked for prolonged periods.  There was dullness with slight decreased in breath sounds to the right middle to lower lobe.  General surgery clinic examination in November 1966 revealed normal respiratory excursions and clear lung fields, bilaterally, and well-healed incisions.  A February 1967 report noted complaints of right dorsal paravertebral tenderness and discomfort on exercise.  Examination revealed the chest was unchanged except for the presence of bilateral rhonchi and wheezes.  The diagnosis was bronchitis.  

An April 1967 report for evaluation prior to release from active service noted the Veteran complained of chronic problems with respiration, shortness of breath on exertion, and pain in the back in the area of the exit wound.  It was also noted he had slight dyspnea on exertion with climbing one flight of stairs and more with greater flights.  He had awoken at night with shortness of breath on six occasions.  Examination revealed wheezing in the right posterior upper lung field with decreased expansion on the right and decreased breath sounds.  The diagnosis was restricted respiratory defect secondary to thoracotomy.  Records show exercise tolerance and pulmonary function tests revealed the spirometry and compartments were consistent with a moderate restrictive defect and that there was mild resting desaturation.  

On VA examination in August 1967 the Veteran complained of shortness of breath on moderate exertion, described as walking 100 yards at a normal pace or climbing one flight of steps.  The examiner noted chest expansion was diminished, particularly on the right, and decreased breath sounds and dullness to percussion over the lower half of the right lung.  The diagnoses included moderate restrictive lung disease, right, secondary to a gunshot wound to the right chest.  X-ray studies revealed the right diaphragmatic leaf was elevated slightly with old pleural thickening present at the right base.  A malaria smear revealed no evidence of malaria.  A pulmonary function consultation report included pulmonary function tests and found moderate decrease in total vital capacity and maximum breathing capacity.  The consultation report also noted the findings were compatible with restrictive lung disease related to fibrotic changes associated with injury to the right chest.  

A September 1967 rating decision, among other things, established service connection for pleural cavity injury, residual of gunshot wound, right lung.  A 40 percent rating was assigned effective from June 17, 1967.  No future examination was indicated.

VA hospital records dated in March 1975 noted the Veteran was admitted with a two year history of spontaneous drainage from the gunshot exit wound for possible correction of a draining sinus on the right posterior chest wall.  It was noted that a sinogram revealed a sinus tract extending medially and posteriorly for a distance of approximately six inches.  The examiner stated it had been concluded that the risk of operation was greater than the possible benefit and that a trial of antibiotic therapy and irrigation was agreed upon.  

In correspondence dated in March 1975 the Veteran requested an increase in his disability rating due to drainage of his lower back wound.  He noted he had been advised against surgical correction and informed that the disorder was indefinite in nature.  

An April 18, 1975, rating decision granted an increased 60 percent rating for pleural cavity injury, residual of gunshot wound, right lung, with fistula, effective from March 17, 1975.  It was noted the rating was warranted by analogy to 38 C.F.R. § 4.97, Diagnostic Code 6812, and that a future examination was scheduled in view of the continuing therapy.  The combined service-connected disability rating was 70 percent effective from March 17, 1975.

On VA examination in March 1977 the Veteran complained of daily chest fistula draining and fatigue.  The diagnoses included persistent draining sinus of gunshot wound to the right chest with elevated right diaphragm due to pleural adhesions.  A pulmonary function consultation report noted he breathed slowly with diminished chest expansion, more on the right side, and that he had recently noticed shortness of breath.  The pulmonary function examiner noted clinical spirometry and flow volume loop studies failed to show any definite evidence of airway obstructive disease, but that the Veteran's forced vital capacity was minimally decreased.  It was noted the studies failed to show any evidence of ventilatory pulmonary dysfunction.  X-ray examination revealed, as on previous examination in March 1975, the right hemidiaphragm was elevated.  There was no evidence of active disease in the lung parenchyma.  The X-ray examiner's impression was no significant interval change since the 1975 study.  

A May 1977 confirmed rating decision continued the assigned 60 percent rating for the right lung disability.  A future examination was scheduled for March 1980.  

On VA examination in March 1980 the Veteran complained of lower back pain, shortness of breath, and drainage from the lower back wound.  The diagnoses included gunshot wound to the right chest with pleural cavity injury and active draining fistula.  X-ray examination revealed no active disease and unchanged elevated right hemidiaphragm over the interval.  A pulmonary function consultation report noted forced vital capacity and flow parameters were normal.  The assessment was normal ventilatory function.  

A March 1980 confirmed rating decision continued the assigned 60 percent rating for the right lung disability.  A future examination was scheduled for March 1982.  

VA examination in February 1982 noted the Veteran reported minimal drainage from the posterior right chest requiring only one Band-Aid per day.  The examiner noted there was no dyspnea and that the Veteran reported he smoked occasionally.  Expansion was slightly diminished and breath sounds were diminished, more on the right.  There was a two by one half inch depressed draining scar over the right posterior twelfth rib at the site of a gunshot exit wound.  The diagnoses included pleural fistula to the right posterior chest.  X-ray examination revealed the right hemidiaphragm was higher in position, and pleural adhesions in the region which were unchanged since the previous study.  The impression was no apparent acute intrathoracic disease process and no significant interval change since earlier studies.  

A March 1982 rating decision found the Veteran's pleural fistula of the right chest was almost healed and that the evaluation of his pleural cavity injury with fistula was more appropriately rated under diagnostic code 6818 rather than diagnostic code 6812.  It was noted he did not have a bronchocutaneous or bronchopleural fistula involving the lung space and that current symptoms of pleural cavity injury with fistula did not warrant a disability evaluation in excess of 20 percent.  It was noted, therefore, that reduction action was being taken.  A 20 percent rating was assigned effective from July 1, 1982, for pleural cavity injury, secondary to a gunshot wound, right lung, with fistula.  VA records show the Veteran was notified of the action taken to reduce service-connected disability rating for residuals of a gunshot wound with pleural cavity injury and the reasons for that action on August 2, 1982.  See September 1982 statement of the case.

In correspondence received by VA on August 3, 1982, the Veteran reported that he had received no written notice of the drop in his rating.  He stated he wanted to appeal the decision to reduce his rating and requested information as to his rights to appeal.  

An August 1982 rating decision noted a review of the Target Award in the file revealed that "reason code 29 was used to effect the reduction."  It was noted that reason code 29 did not generate a letter and that there was no evidence the Veteran received notice of the March 29, 1982, rating decision.  The decision provided a corrective effective date of reduction for the service-connected pleural cavity injury to November 1, 1982, in accordance with the requirements of "VAR 1105(E)."  A 20 percent rating was assigned under diagnostic code 6818 for pleural cavity injury, secondary to a gunshot wound, right lung, with pleural fistula, effective from November 1, 1982.  The combined service-connected disability was 50 percent from November 1, 1982.  The Veteran was notified of the decision and his appellate rights by correspondence dated September 3, 1982.  

A September 1982 statement of the case denied entitlement to an increased disability evaluation for pleural cavity injury, secondary to a gunshot wound, right lung.  It was noted that the Veteran had been notified of the action to reduce his service-connected disability rating for residuals of a gunshot wound with pleural cavity injury on August 2, 1982.  The Veteran was also notified of the additional action necessary to perfect his appeal.  

In an October 1982 VA Form 1-9 expressed continued disagreement with the reduction of the disability evaluation for his service-connected pleural cavity injury, secondary to a gunshot wound, right lung.  He stated he still experienced pain in the right chest area while exerting himself and often without exertion.  He stated he had shortness of breath during the minimal activity and while talking.  He noted his diaphragm was elevated, his rate of speech was affected, and that the drainage from his lower back continued unabated.  He asserted his condition had not improved to warrant such a "cutback."  

An informal hearing presentation was received from the Veteran's accredited service representative in July 1983.  It was noted appellate review of the reduction in evaluation was warranted and that the Veteran contended he met the requirement for the previously established 60 percent evaluation.  The representative also noted that, while it might have been more appropriate to evaluate the Veteran's disability under diagnostic code 6818 rather than diagnostic code 6812, one of the primary indications of severity under diagnostic code 6818 was the rate of dyspnea on exertion on exercise tolerance testing.  A remand was requested for proper testing prior to appellate review.  

In June 1983, the Board noted the case was on appeal from a rating action reducing the assigned disability evaluation for pleural cavity injury secondary to a gunshot wound of the right lung with pleural fistula from 60 percent to 20 percent.  The case was remanded to provide the Veteran a special respiratory examination to include all indicated tests including pulmonary function testing and exercise tolerance testing.  A determination was also to be made as to whether or not the fistula was still draining and, if so, to identify the source of the fistula.  

VA pulmonary examination in August 1983 is shown to have included review of the records, X-ray studies, and pulmonary function testing and an interview and examination of the Veteran.  It was noted the Veteran reported he could climb three flights of stairs, but that he got short of breath when jogging one block and got occasional shortness of breath when just sitting.  The examiner noted that at one point during the interview the Veteran stated he felt short of breath and that it appeared he was agitated and hyperventilating.  The drainage from his fistula was approximately one half cubic centimeter (1/2 cc) or less per day and saturated a Band-Aid after two days.  

Physical examination revealed a thoracotomy scar on the right and an orifice with healthy skin surrounding it at about the twelfth interspace mid-scapular line.  The right hemidiaphragm moved minimally and the left moved normally.  The lungs were clear, bilaterally, and X-ray examination revealed an elevated right hemidiaphragm and pleural blunting unchanged from 1973.  Sinograms performed in 1973 and 1975 revealed the tract was five and one half inches long and bifurcated, reaching almost to the diaphragm, but not communicating with the pleural space.  It was noted pulmonary function studies revealed a minimal reduction of vital capacity (74 percent of predicted) and that the rest of the studies were normal.  Exercise tolerance testing revealed pre-exercise blood gasses with "normal pH, normal pCO2, normal oxygen saturation" and post-exercise blood gasses with "normal pH, normal pCO2, normal oxygen saturation."  The pulmonary function laboratory examiner's assessment was normal arterial blood gasses and no significant desaturation following exercise.  

The pulmonary examiner found that based upon the clinical and laboratory findings the Veteran's shortness of breath most likely stemmed from lack of conditioning and anxiety.  It was noted his draining sinus was a nuisance and was somewhat disfiguring.  The diagnosis was pleural cavity injury, secondary to a gunshot wound, right lung, with pleural fistula and slight drainage.  

Applicable VA Laws and Regulations
on October 5, 1984

The relevant VA laws and regulations that were in effect at the time of the Board' October 1984 decision include the following:

Effect of change of diagnosis.  The repercussion upon a current rating of service connection when change is made of a previously assigned diagnosis or etiology must be kept in mind.  The aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  The relevant principle enunciated in § 4.128 entitled "Change of Diagnosis" should have careful attention in this connection.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or in use of descriptive terms.  This will not, of course, preclude the correction of erroneous ratings, nor will it preclude assignment of a rating in conformity with § 4.7.  
38 C.F.R. § 4.13 (1984).

6810
Pleurisy. serofibrinous:
Rating

Chronic pleurisy. fibrous, following lobar pneumonia and other acute diseases of the lungs or pleural cavity, without empyema, is considered a nondisabling condition, except with diaphragmatic pleurisy, pain in chest, obliteration of costophrenic angles, tenting of diaphragm
10
38 C.F.R. § 4.97. Diagnostic Code 6810 (1984).

6811
Pleurisy. purulent (empyema):
Rating

Following Intrapleural or extrapleural pneumolysis
100

Very severe; when in addition to the findings and symptoms outlined under "severe" there is persistent underweight, with marked weakness and fatigability on slight exertion



80

Severe with extensive pleural or pleuropericardial adhesions, marked restriction of respiratory excursion  and chest deformity. intractable to treatment


60

Moderately severe; with residual marked dyspnea or cardiac embarrassment on moderate exertion

30

Moderate; with some embarrassment of respiratory function
10
38 C.F.R. § 4.97. Diagnostic Code 6811 (1984).

6812
Fistula. bronchocutaneous. or bronchopleural:
Rating

Following amebasis, subdiaphragmatic abscess, pulmonary abscess, or empyema. Rate as chronic pleurisy following empyema; while persistent, the minimum rating will be                            



60
38 C.F.R. § 4.97. Diagnostic Code 6812 (1984).

6818
Pleural cavity, Injuries, residuals of, including gunshot wounds
Rating

Severe: tachycardia, dyspnea or cyanosis on slight exertion, adhesions of diaphragm or pericardium with marked restriction of excursion, or poor response to exercise


60

Moderately severe; with pain in chest and dyspnea on moderate exertion (exercise tolerance test). adhesions of diaphragm, with excursions restricted, moderate myocardial deficiency. and one or more of the following: thickened pleura, restricted expansion of lower chest ,compensating contralateral emphysema, deformity of chest, scoliosis, hemoptysis at intervals,






40

Moderate; bullet or missile retained in lung, with pain or discomfort on exertion; or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion



20

Note (1): Disabling injuries of shoulder girdle muscles (Groups I to IV) will be separately rated for combination.
NOTE (2): Disability persists in penetrating chest wounds, with or without retained missile, in proportion to interference with respiration and circulation, which may become apparent after slight exertion or only under extra stress. Records of examination, both before and after exertion, controlled with fluoroscopic and proper blood pressure determination, are essential for proper evaluation of disability. Exercise tolerance tests should have regard both to dyspnea on exertion and to continued acceleration of pulse rate beyond physiological limits.


When residuals are totally incapacitating
100
38 C.F.R. § 4.97. Diagnostic Code 6818 (1984).

CUE Analysis

Initially, the Board notes that in his January 2012 motion the Veteran's attorney noted that it was not asserted that the correct facts were not before the Board, but rather that the reduction was made without observing applicable law.  The Board finds, as noted above, that a notice of disagreement was received concerning the restoration issue and that this matter is addressed in a separate decision.  As the restoration issue was not addressed by the Board in its October 1984 decision, it is not a matter within the Board's present jurisdiction for review upon CUE motion.  The Board also finds that a review of the record reveals no indication of error as to the correct facts before the Board as to its decision on October 5, 1984, nor as to the Board's actual findings that the criteria for a rating in excess of 20 percent were not met under 38 C.F.R. § 4.97, Diagnostic Code 6818 (1984).  

It is also significant to note that the case was remanded in June 1983 to provide the Veteran a special respiratory examination to include all indicated tests including pulmonary function testing and exercise tolerance testing.  A determination was also to be made as to whether or not the fistula was still draining and, if so, to identify the source of the fistula.  The August 1983 VA pulmonary examination is shown to have included review of the records, X-ray studies, and pulmonary function testing and an interview and examination of the Veteran.  The records show a thorough physical examination was conducted, that sinograms performed in 1973 and 1975 were interpreted as not communicating with the pleural space, that pulmonary function studies revealed a minimal reduction of vital capacity with notation that other studies were normal, and that exercise tolerance testing revealed normal arterial blood gasses and no significant desaturation following exercise.  There was no indication that the Veteran's disability actually involved a fistula communicating to the pleural space.  

Based upon all the evidence of record, the Board finds the October 5, 1984, Board decision denying entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations.  The Board finds the specific error alleged by the Veteran is not a matter for CUE review.  Accordingly, the present motion must be denied.


ORDER

The motion for revision of the October 5, 1984, Board decision on the grounds of clear and unmistakable error is denied.



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



